IN THE SUPREME COURT OF THE STATE OF NEVADA




                JOHN NEFF,                                               No. 84109
                Petitioner,
                vs.
                THE FIRST JUDICIAL DISTRICT                                   FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                      MAR 0 4 2022
                CARSON CITY,                                                ELIZABETH A. BROWN
                                                                          CLERK9F §UPREPAE COURT
                Respondent.                                               BY 5  .‘t(
                                                                               DEPUTYRK



                                      ORDER DENYING PETITION
                                      FOR A WRIT OF MANDAMUS


                            This original pro se petition for a writ of mandamus seeks a writ
                directing the district court to vacate its order denying a motion for default
                judgment and striking entry of default—alleging that the attorney general
                did not represent defendants at the time the complaint was served and
                therefore service on the attorney general was not required.
                            Petitioner has failed to demonstrate that he lacks an adequate
                legal remedy by way of appeal and that extraordinary relief is warranted,
                and we therefore decline to exercise our discretion to entertain this petition.
                NRS 34.170; Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175
                P.3d 906, 908 (2008) ([N] either a writ of prohibition nor a writ of
                mandamus is appropriate if the petitioner has a plain, speedy and adequate
                remedy in the ordinary course of law." (internal quotation marks omitted));
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004) (Petitioners carry the burden of demonstrating that extraordinary
                relief is warranted."); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
SUPREME COURT
     OP
   NEVADA



                                                                                   1; -0701 1
                   677, 818 P.2d 849, 851 (1991) (providing that writ relief is purely
                   discretionary). Accordingly, we
                              ORDER the petition DENIED.


                                                          o
                                                     Parraguirre


                                                                             J.
                                                     Hardesty


                                                                A-c,fht.,0   J.
                                                     Stiglich


                   cc:   John Neff
                         Carson City Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A .4.00.
                                                      2